Exhibit 10.05

 

[tm2031086d1_ex10-05img001.jpg] 

 

2020 DIRECTOR COMPENSATION POLICY

Effective as of January 1, 2020

 

PURPOSE:The Director Compensation Policy (“Policy”) establishes meeting fees
that the Federal Home Loan Bank of New York (“FHLBNY”) will pay to the Board of
Directors (collectively, the “Board”; each member individually or severally, the
“Directors”) of the FHLBNY and also sets forth the types of Director expenses
that may be reimbursed. The activities referred to in this Policy are those as
to which the Board believes Director attendance is necessary and appropriate and
which may be compensated. The Policy has been prepared in accordance with
Section 7 of the Federal Home Loan Bank Act (“Bank Act”) and the regulations of
the Federal Housing Finance Agency (“FHFA”) regarding Director compensation and
expenses.

 

I.2020 DIRECTOR FEES

 

A.Board Chairman

 

The maximum fee opportunity for 2020 for the Chair of the Board shall be
$145,000.

 

B.Board Vice Chairman

 

The maximum fee opportunity for 2020 for the Vice Chair of the Board shall be
$125,000.

 

C.Committee Chairs

 

The maximum fee opportunity for 2020 for a Director serving as a Committee Chair
shall be $122,000; however, such Director shall not receive any additional fee
opportunity if he or she serves as Chair of more than one Committee. The Board
Chair and Board Vice Chair shall not receive any additional fee opportunity for
serving as a Chair of one or more Board Committees.

 

D.Other Directors

 

The maximum fee opportunity for 2020 for Directors other than the Chair, the
Vice Chair, and the Committee Chairs shall be $112,500.

 

E.Payments and Attendance

 

Each Director shall be paid an amount equal to approximately one-eighth of such
Director’s maximum fee opportunity as described above for each Board meeting
that is attended by said Director in 2020. This formulation is based on nine
scheduled Board meetings in 2020. In addition, although attendance is expected
at all Board meetings as per the FHLBNY’s Corporate Governance Guidelines, this
formulation allows for one absence. Such fees are to be paid on a quarterly
basis in arrears.

 



FEDERAL HOME LOAN BANK OF NEW YORK • 101 PARK AVENUE • NEW YORK, NY 10178 • T:
212.681.6000 • WWW.FHLBNY.COM  

 

 

Attendance at meetings by telephonic means shall be deemed acceptable for
purposes of receiving compensation.

 

Directors may, in their sole discretion, elect to not receive meeting fees by
notifying the Corporate Secretary.

 

F.Payments and Performance

 

Payments to Directors may be reduced in the sole judgment of the Board Chair if
the Chair determines such director’s Board performance to be significantly
deficient. The Board’s Corporate Governance and External Affairs Committee is
authorized to, by a majority vote, make similar decisions pertaining to the
performance of the Board Chair.

 

G.Fees Pertaining to Leadership Roles Relating to the Council of Home Loan Banks

 

In addition to the above compensation, a Director who serves as Chair of the
Council of Federal Home Loan Banks or who serves as Chair of the Chair/Vice
Chair Committee of the Council of Federal Home Loan Banks will receive a $10,000
stipend per year of service. The stipend will be paid through quarterly payments
of $2,500.

 

II.2020 DIRECTOR EXPENSES

 

A.General Reimbursement Principles

 

1.Directors may be reimbursed for reasonable travel, subsistence and other
related expenses incurred in connection with the performance of their official
duties only as specified in the FHLBNY’s current policy covering the
reimbursement of travel and other business-related items incurred by Directors.
However, under no circumstances shall Directors be reimbursed for gift or
entertainment expenses. (The principles in this Section II pertaining to
permitted reimbursements shall also apply to those expenses paid for directly by
the Bank to vendors and allocated to individuals in accordance with FHFA
directives or guidance which may be issued from time to time.)

 

B.Board and Board Committee Meetings

 

1.Reimbursement of reasonable expenses may be provided to Directors in
connection with attendance at Board and Committee meetings as established
herein.

 

C.Stockholders’ Meetings

 

1.Reimbursement of reasonable expenses incurred by Directors attending FHLBNY
stockholders’ meetings is permitted.

 



FEDERAL HOME LOAN BANK OF NEW YORK2    

 

 

D.Industry Meetings

 

1.Reimbursement of Independent Directors' expenses incurred while attending
industry meetings or annual conventions of trade associations on a national
level is permitted provided that a specific objective has been identified and
that attendance has been specifically pre-approved by the Board of Directors.
Independent Directors attending industry events on behalf of the FHLBNY should
register and identify themselves as Directors of the FHLBNY.

 

2.Reimbursement of Member Directors’ expenses incurred while in attendance at
industry meetings or annual conventions of trade associations on a national
level is not permissible, unless such attendance is incidental to a FHLBNY Board
or Committee meeting.

 

E.Meetings Called by the Federal Housing Finance Agency

 

1.Reimbursement of reasonable expenses may be provided to all Directors
participating in any meetings called by the FHFA.

 

F.Other Bank System Meetings

 

1.Reimbursement of reasonable expenses may be provided to all Directors who are
invited to attend meetings of Federal Home Loan Bank System committees; Federal
Home Loan Bank System director orientation meetings; and meetings of the Council
of Federal Home Loan Banks and Council committees (e.g., the Chair/Vice Chair
Committee).

 

G.Expenses of Spouses/Guests

 

1.Expenses incurred by a Director's spouse/guest while accompanying the Director
to a meeting will not be reimbursed.

 

III.PROCEDURES AND ADMINISTRATIVE MATTERS

 

A.Directors’ requests for reimbursement should be submitted to the Office of the
Corporate Secretary within 90 days of incurring the reimbursable item(s).

 

B.Payment for and reimbursement of allowable business expenses of the Directors
will require the approval of the Corporate Secretary or such officers designated
by the Corporate Secretary.

 

C.Meetings of the Board and Committees thereof should usually be held within the
district served by the FHLBNY. Under no circumstances shall such meetings be
held in any location that is not within the district without prior approval of
the Board. FHFA regulations prohibit any meetings of the Board of Directors
(including committee, planning, or other business meetings) to be held outside
the United States or its possessions and territories.

 



FEDERAL HOME LOAN BANK OF NEW YORK3    

 

 

IV.METHODOLOGY

 

In determining the appropriate and reasonable fee opportunities available to
FHLBNY Directors for 2020 as described herein, the Board has taken into
consideration the following factors:

 

othe desire to attract and retain highly qualified and skilled individuals in
order to help guide a complex and highly-regulated financial institution that is
subject to a variety of financial, reputational and other risks;

 

othe highly competitive environment for talent in the New York City metropolitan
area -- a center of world finance in which stock exchanges, securities companies
and other sophisticated financial institutions are located;

 

othe demands of the Director position, including the time and effort that
Directors must devote to FHLBNY and Board business -- demands that have grown
over the past several years;

 

othe overall performance of the FHLBNY, an institution that is a Federal Home
Loan Bank System leader, a strong financial performer, a reliable source of
liquidity for its customers, and a provider of a consistent dividend -- and an
institution which wishes to maintain this performance;

 

oinformation pertaining to compensation opportunities available to directors of
other Federal Home Loan Banks; and

 

odirector compensation surveys performed over time by outside compensation
consulting firm McLagan, most recently in 2019 -- surveys which have provided
the Directors with the ability to compare Director compensation opportunities
with compensation opportunities available at other institutions.

 

The Board will review the issue of appropriate and reasonable Director fee
opportunities on an annual basis.

 



FEDERAL HOME LOAN BANK OF NEW YORK4   

 

 